Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed November 16, 2021 in reply to the Non-final Office Action mailed August 18, 2021. Claim 1 has been amended; claims 2, 6, and 12-14 have been canceled; and no claims have newly added. Claims 1, 3-5, and 7-11 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (U.S. Patent Application Pub. No. 2007/0098802), in view of Ruch et al. (J Colloid Interface Sci. 2000; 229: 207-211), Ross et al. (U.S. Patent No. 5,062,959) and Dharmadhikari et al. (U.S. Patent Application Pub. No. 2004/0048809).
Applicant Claims
Applicant claims a method of making micronized digoxin comprising providing a purified digoxin solution consisting of 50-200 g/L digoxin in a 1:1 mixture of e.g. methylene dichloride and methanol; concentrating the digoxin solution via vacuum at room temperature to obtain digoxin precipitation; adding methanol in an amount of 1.5 volumes per volume of concentrated digoxin solution; stirring for 3-4 hours; and recovering/drying the precipitate; wherein at least 90% of the obtained micronized digoxin particles are 20-30 µm in size. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Farr et al. disclose a method of preparing microparticles of an organic drug such as e.g. digoxin (i.e. a steroid-like drug with low water solubility) comprising generating a mixture of e.g. digoxin in e.g. methylene dichloride and methanol (i.e. first and second liquid solvents), adding e.g. water (i.e. a third liquid) to this mixture to form an emulsion, whereby the digoxin precipitates out as microparticles, and recovering/drying the precipitate (abstract; paragraphs 0019-0021, 0023, 0024; claims 1, 5, 9-11, 22, 23). 
et al. disclose a method of preparing microparticles of an organic drug (i.e. budesonide, a steroid drug with low water solubility) starting from a solution of the drug in e.g. alcohol, comprising adding water and further concentrating the drug solution via vacuum at room temperature to obtain drug precipitation, stirring, and recovering/drying the precipitate (abstract; pages 207-211). 
Ross et al. disclose a method of preparing precipitates of digoxin starting from a purified/enriched digoxin solution containing 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of chlorinated solvent and alcohol (e.g. chloroform and methanol) which includes the step of washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution (abstract; example 1). 
Dharmadhikari et al. disclose a cardiotonic composition comprising micronized digoxin; wherein at least 90% of the particles are less than 25 µm, which facilitates optimal digoxin bioavailability and absorption while minimizing side effects.  
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Farr et al. do not explicitly disclose further concentrating the digoxin solution via vacuum at room temperature, that the starting digoxin solution contains 50-200 g/L digoxin, that the methylene dichloride and methanol mixture is in a 1:1 ratio, the step of adding methanol in an amount of 1.5 volumes per volume of concentrated digoxin solution, the step of stirring for 3-4 hours, and that the particles are 20-30 µm in size. These deficiencies are cured by the teachings of Ruch et al., Ross et al., and Dharmadhikari et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Farr et al., Ruch et al., Ross et al., and Dharmadhikari et al., outlined supra, to devise Applicant’s presently claimed method.  
Farr et al. disclose a method of preparing e.g. digoxin microparticles from a mixture of digoxin in e.g. methylene dichloride and methanol, comprising adding water to this mixture to form an emulsion, precipitating the digoxin microparticles, and recovering/drying the precipitate. Since Ruch et al. disclose that precipitation can be achieved by concentrating the drug solution via vacuum at room temperature and stirring, since Ross et al. disclose that a digoxin precipitate can be achieved specifically by starting from a purified/enriched digoxin solution containing 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of chlorinated solvent and alcohol (e.g. chloroform and methanol) and including the step of washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution; and since Dharmadhikari et al. disclose that micronized digoxin wherein at least 90% of the particles are less than 25 µm can be successfully employed to form a cardiotonic composition with optimal digoxin bioavailability and absorption and minimal side effects; one of ordinary skill in the art would thus be motivated to start with a digoxin solution containing e.g. 98 g/L digoxin (i.e. 4.9 g digoxin in 50 mL) in a 1:1 mixture of methylene dichloride and methanol, concentrating the drug solution via vacuum at room temperature and stirring, including the step of washing with 80 mL of methanol solution, which volume is about 1.5 times that of the volume of the starting concentrated solution, 
Moreover, Ruch et al. disclose that the resulting particle morphology, size, and crystallinity are sensitive to the characteristics of the stirring. Hence, stirring is a results effective variable that can be optimized to achieve e.g. the desired particle size. Therefore, it would be within the skill of the ordinary mechanic in the art to optimize the length of stirring to achieve the desired particle shape and size, e.g. 3-4 hours.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that none of the cited references teaches a purified solution of digoxin in a mixture “consisting of” methylene chloride with methanol, that Farr requires “a mixture of digoxin in methylene dichloride, methanol, and a third liquid (e.g. water)”, that “an emulsion-forming liquid (in particular water) is present throughout the entire process” and “the third fluid facilitates the formation of the emulsion”, and the secondary references “fail to cure the deficiencies of Farr”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a method, not to a composition. Step a) of “providing” a solution of digoxin in a mixture “consisting of” methylene chloride and methanol is essentially but one step at one moment of time in a process that is otherwise open-ended (i.e. “a process…comprising the steps of”, see claim 1). 
2. In other words, the claimed process merely requires that at some point, there is a solution of digoxin in a mixture consisting of methylene chloride and methanol. The claimed method certainly does not exclude the further addition of water, or any other agent, such as e.g. diisopropyl ether, to this provided solution. 
3. Farr discloses providing a solution of e.g. digoxin in a mixture of the first and second solvents, which can be e.g. methylene chloride and methanol. In other words, Farr meets the limitation of instant step a). It does not matter if Farr then discloses the addition of water to this solution. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/DAVID BROWE/Primary Examiner, Art Unit 1617